                    Case 18-00101-MAM      Doc 15    Filed 01/18/19     Page 1 of 11




         ORDERED in the Southern District of Florida on January 18, 2019.




                                                        Mindy A. Mora, Judge
                                                        United States Bankruptcy Court
_____________________________________________________________________________




                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION


         Evan Halpern,                               Misc. Proc. No. 18-00101-MAM

               Plaintiff,

         v.

         Brad S. Kuskin,

               Defendant.
                                                 /

         ORDER VACATING ISSUANCE OF WRIT OF GARNISHMENT [ECF NO. 6],
                DENYING AS MOOT MOTION TO QUASH [ECF NO. 9],
                 AND DISMISSING MISCELLANEOUS PROCEEDING

              THIS MATTER came before the court upon the Motion to Quash

        Garnishment, Objection to Garnishment and Motion for Leave to Pursue Rule 57.105

        Sanctions, or in the Alternative, for Relief to Pursue Rule 9011 Sanctions (the “Motion
              Case 18-00101-MAM          Doc 15      Filed 01/18/19    Page 2 of 11



to Quash”) (ECF No. 9) filed by the above-captioned defendant/garnishee (“Kuskin”),

the response thereto (the “Response”) (ECF No. 13) filed by the above-captioned

plaintiff/garnishor (“Halpern”), and the answer (the “Answer”) to the writ of

garnishment filed by garnishee TD Bank, N.A. (“TD Bank”). The court scheduled the

Motion for Quash for hearing on November 7, 2018 at 10:00 a.m. (the “Hearing”). At

the Hearing, the parties presented argument regarding whether and to what extent

Kuskin’s earnings as a real estate broker may be viewed as exempt pursuant to

Florida Statute § 222.11 (“Exemption of Wages From Garnishment”). The court took

the matter under advisement. Because the court determines that it does not have

subject matter jurisdiction to enforce the underlying judgment, the court issues this

Order vacating issuance of the writ of garnishment, denying both the Motion to

Quash and the Answer 1 as moot, and dismissing this proceeding.

                                       BACKGROUND

    I.      The New Jersey Proceeding

         On April 27, 2018, Halpern filed in this court a certification of judgment for

registration in another district (the “Registration”) (ECF No. 1), thereby commencing

a miscellaneous proceeding (the “Miscellaneous Proceeding”) in this district. The

Registration states that the attached document is a copy of a judgment (the

“Judgment”) entered by the Bankruptcy Court for the District of New Jersey (the

“New Jersey Bankruptcy Court”) on January 12, 2015 in Adversary Proceeding No.


1 Although the Answer was styled and titled as an answer to the underlying writ of garnishment, the
final paragraph of the document contained a prayer for relief. Accordingly, the court will treat the
Answer as a motion to the extent it seeks relief from this court.


                                                 2
                 Case 18-00101-MAM          Doc 15      Filed 01/18/19    Page 3 of 11



12-2058 (the “New Jersey Proceeding”). It appears from the face of the Judgment that

the New Jersey Proceeding related to the underlying bankruptcy case of Kuskin,

which is identified as Case No. 10-13526 (the “New Jersey Bankruptcy Case”) in the

New Jersey Bankruptcy Court.

            The Judgment itself recites that David Rather (“Ratner”), a plaintiff in the

New Jersey Proceeding, and Kuskin, as the defendant/debtor in that proceeding,

entered into a stipulation of settlement providing for, inter alia, (i) entry of judgment

against Kuskin and in favor of Ratner in the amount of $176,470, 2 and (ii) non-

dischargeability of the Judgment in the New Jersey Bankruptcy Case or in any

subsequent bankruptcy case filed by Kuskin. Ratner and Kuskin executed their

agreement(s) to the Judgment on December 2 and 3, 2014, respectively. On January

12, 2015, the New Jersey Bankruptcy Court entered the Judgment.

      II.      Proceedings in This Court

            After filing the Registration in April 2018, Halpern waited approximately five

months before taking any further action in this court. On September 4, 2018, Halpern

filed a notice of his intent to take the deposition duces tecum of Kuskin on September

27, 2018. 3 Shortly thereafter, on October 22, 2018, Halpern filed a motion for a writ

of garnishment (ECF No. 4) (the “Writ”), which included a copy of the (unexecuted)

Writ, along with a separate motion for the appointment of a process server (ECF No.




2 Although it appears that Halpern was also a plaintiff in the New Jersey Proceeding, the record in
the proceeding presently before this court does not clarify how or why Halpern is presently attempting
to enforce a consent judgment entered in favor of Ratner.

3   Halpern later amended the notice to provide for a date of October 17, 2018.

                                                    3
             Case 18-00101-MAM       Doc 15     Filed 01/18/19   Page 4 of 11



5). On October 24, 2018, the court entered a copy of the executed Writ on the docket

(ECF No. 6). On November 2, 2018, Halpern filed a notice regarding the issuance of

the Writ, which advised Kuskin of (i) the necessity of moving to dissolve the Writ

within the time allotted under Florida Statute § 77.07(2), and (ii) the possibility of

asserting various exemptions as a defense to the Writ. On November 9, 2018, Kuskin

filed the Motion to Quash.

                                      ANALYSIS

        The court raises the issue of subject matter jurisdiction sua sponte. Although

neither party questioned the propriety of jurisdiction before this court, a bankruptcy

court, as a court of limited jurisdiction, may only hear and decide a limited scope of

matters. Bass v. Denney (In re Bass), 171 F.3d 1016, 1022 (5th Cir. 1999). It is

therefore not only appropriate, but necessary, for this court to determine whether it

may exercise jurisdiction over the Miscellaneous Proceeding. Id. at 1021 (“Federal

courts must be assured of their subject matter jurisdiction at all times and may

question it sua sponte at any stage of judicial proceedings.”) (emphasis added).

   I.      Basis of Bankruptcy Jurisdiction

        All federal courts are courts of limited jurisdiction. Kokkonen v. Guardian Life

Ins. Co. of Am., 511 U.S. 375, 377 (11th Cir. 1994). They possess the power to hear

and decide only those matters for which the Constitution and Congress have explicitly

authorized a statutory grant of power. Id. Courts may not expand this authority by

judicial decree, nor may parties to an action broaden it by consent. Id.; A.M.S.

Printing Corp. v. Wernick (In re Wernick), 242 B.R. 194, 197 (S.D. Fla. Bankr. 1999)



                                            4
               Case 18-00101-MAM            Doc 15      Filed 01/18/19      Page 5 of 11



(“[W]hile a party can consent to in personam jurisdiction, a party cannot create

subject matter jurisdiction by consent.”) (emphasis added). But see Wellness Int’l

Network, Ltd. v. Sharif, 135 S. Ct. 1932, 1944-45 (2015) (discussing bankruptcy court

adjudication of certain non-core matters upon consent of parties). As a court created

under Article I of the Constitution, 4 this court’s jurisdiction follows highly specific

contours beyond which it may not wander.

        Section 1334(b) of title 28 of the United States Code provides district courts

with original (but not exclusive) jurisdiction over all civil proceedings “arising under

title 11 or arising in or related to cases under title 11.” 28 U.S.C. § 1334(b). Section

157(a) further provides that “[e]ach district court may provide that any or all cases

under title 11 and any or all proceedings arising under title 11 or arising in or related

to a case under title 11 shall be referred to the bankruptcy judges for the district.” 28

U.S.C. § 157(a). Within this district, the district court has codified a standing “order

of reference” referring such matters to this court and other bankruptcy courts within

the district. District Court Local Rule 87.2.

        Section 157(b) and (c) of title 28 further delineate the limits of a bankruptcy

court’s subject matter jurisdiction. 28 U.S.C. § 157(b) & (c). These sections of the

United States Code set forth a non-exhaustive list of “core” versus “non-core” matters,

and further clarify the unique parameters of bankruptcy court jurisdiction. Id. A


4 A thorough analysis of Article I versus Article III jurisdiction is beyond the scope of this opinion. The
crucial distinction, however, stems from the constitutional requirement that “[t]he judicial Power of
the United States, shall be vested in one supreme Court, and in such inferior Courts as the Congress
may from time to time ordain and establish.” U.S. Const., Art. III, § 1. As a result, subject matter
jurisdiction over a bankruptcy case rests in the first instance with a district (not bankruptcy) court.
Wellness Int’l, 135 S. Ct. at 1939. A bankruptcy matter is typically “referred” by a standing order of
reference to the relevant bankruptcy court. Id.

                                                    5
            Case 18-00101-MAM       Doc 15     Filed 01/18/19   Page 6 of 11



bankruptcy court may therefore only hear and determine select matters arising in,

arising under, or related to a proceeding under title 11 of the United States Code.

Wernick, 242 B.R. at 196. And, even where those criteria are met, situations may

arise where a party may nonetheless seek and be granted a withdrawal of the

reference. See Local Bankruptcy Rule 5011-1.

      For a proceeding to fall within a bankruptcy court’s jurisdiction, it must satisfy,

at a minimum, the standard for “related to” jurisdiction. Harris v. Citigroup (In re

Harris), 298 B.R. 897, 900 n.5 (Bankr. M.D. Ala. 2003) (citing Michigan Emp. Sec.

Comm’n v. Wolverine Radio Co. (In re Wolverine Radio Co.), 930 F.2d 1132 (6th Cir.

1991)). The Eleventh Circuit has employed the following test to determine the

minimum standard for bankruptcy court jurisdiction:

             The test for determining whether a civil proceeding is related to
      bankruptcy is whether the outcome of the proceeding could conceivably
      have an effect on the estate being administered in bankruptcy. In other
      words, an action is sufficiently related to bankruptcy if the outcome
      could alter the debtor's rights, liabilities, options, or freedom of action
      (either positively or negatively) and which in any way impacts upon the
      handling and administration of the bankruptcy estate.

Miller v. Kemira, Inc. (In re Lemco Gypsum, Inc.), 910 F.2d 784, 788 (11th Cir. 1990);

In re Munford, 97 F.3d 449, 453 (11th Cir. 1996) (quoting same). Stated differently,

for a bankruptcy court to exercise jurisdiction over a dispute, some nexus must exist

between the civil proceeding and a title 11 case. Munford, 97 F.3d at 453; Lemco

Gypsum, 910 F.2d at 787.

      Moreover, the claims asserted in the relevant proceeding must impact the

debtor’s estate, not merely the debtor. Bass, 171 F.3d at 1022 (“This test is obviously



                                           6
              Case 18-00101-MAM      Doc 15     Filed 01/18/19   Page 7 of 11



conjunctive: [F]or jurisdiction to attach, the anticipated outcome of the action must

both (1) alter the rights, obligations, and choices of action of the debtor, and (2) have

an effect on the administration of the estate.”); Elscint, Inc. v. First Wisconsin Fin.

Corp. (In re Xonics, Inc.), 813 F.2d 127, 131 (7th Cir. 1987) (“[I]t is the relation of

dispute to estate, and not of party to estate, that establishes jurisdiction.”); Boyer v.

Conte (In re Import & Mini Car Parts, Ltd.), 200 B.R. 857, 859 (Bankr. N.D. Ind.

1996).

         Bankruptcy court jurisdiction is not endless. Edwards v. Sieger (In re Sieger),

200 B.R. 636, 638 (Bankr. N.D. Ind. 1996) (“Bankruptcy is not forever. Neither is the

jurisdiction exercised by the bankruptcy court.”) (internal citations and quotation

marks omitted). Bankruptcy court jurisdiction extends only so far as the boundaries

of the bankruptcy purpose served by the proceeding. Id. When that purpose no longer

exists, bankruptcy jurisdiction lapses. Id.; Mini Car Parts, 200 B.R. at 861

(“Bankruptcy jurisdiction is apparently unique in federal jurisprudence because of

the possibility that subsequent events may cause it to lapse.”).

         It is axiomatic that once a bankruptcy estate has been fully administered and

the bankruptcy case has been dismissed, the estate ceases to exist. Harris, 298 B.R.

at 901. Without an estate to administer, the fundamental basis of a bankruptcy

court’s “related to” jurisdiction also ceases to exist. See id. (quoting Lemco Gypsum,

Inc., 910 F.2d at 788). Because the crucial underpinning of “related to” jurisdiction

for adversary proceedings includes the degree to which the action “could conceivably

have an effect on the estate being administered in bankruptcy,” the absence of an



                                            7
              Case 18-00101-MAM      Doc 15     Filed 01/18/19   Page 8 of 11



estate naturally leads to the absence of bankruptcy court jurisdiction. Lemco Gypsum,

910 F2d at 788; Xonics, 813 F.2d at 131. Simply put, once the underlying bankruptcy

case has been closed, there is no bankruptcy estate to be affected, and no further

bankruptcy purpose to be served by the litigation. Wernick, 242 B.R. at 196; Xonics,

813 F.2d at 132; Mini Car Parts, 200 B.R. at 862 (quoting same). But see McCowan v.

Fraley (In re McCowan), 296 B.R. 1, 4 (BAP 9th Cir. 2003) (court issuing order had

jurisdiction to enforce order after closure of case).

   II.      Subject Matter Jurisdiction Over The Garnishment Proceeding

         Dischargeability proceedings are essentially a form of declaratory relief.

Sieger, 200 B.R. at 638. Because it is often impossible to separate the process of

determining the dischargeability of the obligation (or a portion thereof) from the

determination of the amount of the potential claim, a bankruptcy court is empowered

to enter decisions that both quantify the amount and qualify the nature of the debt.

Id. at 639. Once judgment has been rendered, however, the bankruptcy purpose of a

dischargeability proceeding has been satisfied. Id.

         To exercise jurisdiction over a garnishment proceeding after entry of judgment

in a dischargeability dispute, a bankruptcy court must therefore have some basis for

enforcement of the judgment beyond the mere power to render the judgment itself.

Sieger, 200 B.R. at 639-40. That authority does not exist here.

         “[J]urisdiction is the power to decide. It must be conferred, not assumed.” In

re Chicago, Rock Island and Pacific R. Co., 794 F.2d 1182, 1188 (7th Cir. 1986); Sieger,

200 B.R. at 639 (quoting same). Prior jurisdiction over a debtor’s property does not



                                            8
            Case 18-00101-MAM       Doc 15     Filed 01/18/19   Page 9 of 11



automatically confer subsequent jurisdiction over that property after the bankruptcy

case is closed or the property is sold by the debtor’s estate; likewise, a debtor’s foray

into bankruptcy does not provide jurisdiction over the debtor’s person beyond the

scope of the bankruptcy process. Lemco Gypsum, 910 F.2d at 788-899 (property sold

by debtor could not be brought back into estate); Xonics, 813 F.2d at 131; Sieger, 200

B.R. at 639 (“Just because a federal court has entered a money judgment does not

mean that it also has subject matter jurisdiction over all proceedings designed to turn

that judgment into cash.”) (internal citations omitted).

      Collection of a non-dischargeable debt does not impact the bankruptcy estate.

Wernick, 242 B.R. at 197. Because the creditor is not hindered by the discharge

injunction imposed by 11 U.S.C. § 524 in its redress against the debtor, the creditor

may pursue claims in state court to the extent allowed under applicable state law, by

domesticating and enforcing the judgment with the applicable state court. Mini Car

Parts, 200 B.R. at 861-62 (federal judgment could be domesticated in state court,

where it would then be entitled to full faith and credit); Fla. Stat. § 55.501 et seq.

(Florida Enforcement of Foreign Judgments Act). The availability of assets and

remedies beyond the debtor’s estate simultaneously provides the creditor with a

greater means of enforcement, and also removes enforcement of any judgment from

the confines of bankruptcy court jurisdiction. Wernick, 242 B.R. at 197-98.

      Such is the case here. The New Jersey Bankruptcy Court entered the

Judgment, which deemed the relevant debt non-dischargeable by consent. Having

done so, the New Jersey Bankruptcy Court concluded the bankruptcy purpose of the



                                           9
             Case 18-00101-MAM         Doc 15       Filed 01/18/19   Page 10 of 11



New Jersey Proceeding. Kuskin has never been a debtor before this court, and his

prior case in New Jersey concluded many years ago. There is no possibility of

continued subject matter jurisdiction pursuant to court order. 5 Garnishment of his

wages to satisfy the Judgment will neither supplement nor decrease his now-defunct

bankruptcy estate. Mini Car Parts, 200 B.R. at 862.

        To state matters in the simplest possible terms, there is no federal question

here.    Neither the Constitution nor any federal statute provide a basis for

enforcement of the Judgment. Bankruptcy court jurisdiction has lapsed and may not

be reinstated to garnish Kuskin’s wages through a writ issued by this court.

                                       CONCLUSION

        Accordingly, the court, having considered the Motion to Quash and the

Response, having considered the arguments of counsel at the Hearing, having

reviewed the record and all exhibits submitted by counsel, and being otherwise fully

advised in the premises, hereby ORDERS AND ADJUDGES that:

        1. The Writ is VACATED.

        2. The Motion to Quash and the Answer are both DENIED as moot.

        3. The Miscellaneous Proceeding is DISMISSED.

        4. The court reserves jurisdiction only to determine those matters specifically

           arising from or directly related to the interpretation or enforcement of this

           Order.

                                              ###

5The absence of subject matter jurisdiction by this court over the New Jersey Proceeding precludes
any argument regarding retention of jurisdiction to enforce the terms of the order. See Alderwoods
Group, Inc. v. Garcia, 682 F.2d 958, 971 (11th Cir. 2012).

                                               10
           Case 18-00101-MAM       Doc 15      Filed 01/18/19   Page 11 of 11




Copy furnished to:

Julianne Frank, Esq.
Counsel to the Defendant/Garnishee

Attorney Frank is directed to immediately serve a copy of this order upon all parties
and file a certificate of service.




                                          11
